Citation Nr: 0123504	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  99-02 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for the service-connected residuals of a right leg 
fracture prior to March 15, 1999.

2.  Entitlement to a disability rating in excess of 30 
percent for the service-connected residuals of a right leg 
fracture beginning March 15, 1999.

3.  Entitlement to an increased rating for a left knee 
disability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for the service-
connected residuals at the donor site (iliac crest) of a bone 
graft, currently evaluated as 10 percent disabling.

5.  Entitlement to a compensable disability rating for the 
service-connected residuals of bilateral herniorrhaphies.

6.  Entitlement to a total disability evaluation based on 
individual unemployability by reason of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Air Force from 
September 1965 to August 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied the appellant's claims of 
entitlement to increased evaluations for his right leg, left 
knee, herniorrhaphy and bone graft donor site disabilities, 
as well as his claim of entitlement to a total disability 
rating based on individual unemployability (TDIU) due to 
service-connected disability.

While the case was in appellate status, the appellant's 
disability evaluation for the right leg disability was 
increased from 20 to 30 percent, effective from March 15, 
1999; however, it is presumed that he is seeking the maximum 
benefit allowed by law and regulation, and "it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  Thus the issues are as set out on the 
title page.

The Board notes that the appellant's TDIU claim is 
inextricably intertwined with the question of increased 
disability evaluations for the four disabilities on appeal.  
Therefore, consideration of the TDIU issue is deferred 
pending the development delineated in the remand below.

In June 2001, a videoconference hearing was held between 
Montgomery, Alabama and Washington, DC, before the 
undersigned, who is the Board Member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102.  A transcript of the hearing 
testimony has been associated with the claims file.  During 
that hearing, the appellant also submitted a written waiver 
of consideration of additional evidence by the RO.  See 
38 C.F.R. §§ 19.37, 20.1304.  However, in light of the remand 
below, the RO will have the opportunity to review this 
evidence.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA, § 7(a), 114 Stat. at 2099-2100; see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

In August 1999, the appellant identified pertinent private 
treatment records.  In particular, he identified treatment by 
a doctor at the Orthopedic Group in Mobile, Alabama and at 
the University of South Alabama.  The RO should obtain and 
associate with the claims file all records not currently in 
evidence from all private physicians who have treated the 
appellant's service-connected disabilities.

The appellant has also received treatment at VA medical 
facilities.  The RO should obtain and associate with the 
claims file all records not currently in evidence from all VA 
physicians and facilities from which the appellant has 
received treatment for his service-connected disabilities.

A private orthopedist note, dated in July 1999, indicates 
that the appellant was having severe arthritic pain in the 
left knee and that x-rays revealed bone-on-bone contact in 
the knee.  The RO has rated the appellant's left knee 
disability, described as status post arthrotomy with 
traumatic arthritis, under Diagnostic Code 5257.  The 
appellant testified at his June 2001 videoconference hearing 
that his left knee gives way and that he has to wear a brace 
on that knee because of it.  See Hearing Transcript pp. 3 and 
5.  The VA General Counsel has issued a precedential opinion 
(VAOPGCPREC 23-97) holding that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  Consideration of a separate 
compensable rating for the left knee disability is indicated 
as part of the issues on appeal.

The VA records currently in evidence indicate that the 
appellant has been diagnosed with depression, and that his 
depression has been linked with his physical limitations due 
to disability.  The Board notes that service connection may 
be granted for disability shown to be proximately due to or 
the result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted by the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  There is no medical opinion of record that indicates 
whether or not the appellant is currently suffering from any 
psychiatric disorder that is etiologically, either directly 
or by aggravation, related to his service-connected 
disabilities.  Consideration of the factors discussed in the 
Allen case is not reflected in the rating decision.  

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions can be duplicative of or overlapping 
with the symptomatology of the other conditions; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this 
case, consideration of a separate compensable rating for the 
peroneal nerve manifestations of the right leg disability- 
apart from the musculoskeletal manifestations- is indicated 
as part of the issues on appeal.  

Furthermore, the March 1995 VA scars examination revealed the 
existence of scars on the left knee and the right lower 
tibia, in addition to the scar on the right posterior iliac 
crest.  The VA examiner stated that the scars on the left 
knee and the right lower tibia were mildly tender.  Thus, 
consideration of a separate compensable rating for each of 
these two scars is indicated as part of the issues on appeal. 

Lastly, the appellant testified at his June 2001 
videoconference hearing that his disability symptoms had 
worsened.  More than four years have passed since the last VA 
examinations of the appellant's iliac crest and joint 
disabilities and more than three years have passed since the 
herniorrhaphy residuals were assessed.  As such, the Board 
finds that examinations are needed to ascertain the current 
severity of the appellant's four disabilities.  Cf. 
VAOPGCPREC 11-95 (an examination which was adequate for 
purposes of determination of the claim by the agency of 
original jurisdiction will ordinarily be adequate for 
purposes of the Board's determination, except to the extent 
that the claimant asserts that the disability in question has 
undergone an increase in severity since the time of the 
examination).

As a basis for considering the claim for increase on its 
merits, the evidence contained in the claims file is 
inadequate for determining the degree of impairment 
attributable to the service-connected disabilities.  These 
considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Hence, the Board requests further development.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the appellant's 
relevant medical treatment records from 
any VA facility, private doctor and/or 
hospital identified by the appellant.  In 
particular, the records from the 
appellant's treatment at the University 
of South Alabama Hospital and the 
Orthopedic Group (Dr. Park) in Mobile 
should be obtained.  The appellant should 
provide assistance as needed to obtain 
these records which should be associated 
with the claims file.

2.  The appellant should be afforded VA 
examination(s) to ascertain (1) the 
current status of his right leg and left 
knee disabilities, including any joint or 
neurologic impairment due to these 
disabilities, and (2) whether the 
appellant's right leg or left knee 
disabilities have aggravated any co-
existing psychiatric disorder.  The 
claims file should be made available to 
the examiner(s) for review.  

3.  The appellant should be afforded a VA 
examination of his service-connected 
scars.  The claims file should be made 
available to the examiner for review.  
Specific findings should be made with 
respect to the location, size and shape 
of scars of the right lower leg, left 
knee, iliac crest donor site, and 
bilateral herniorrhaphies, with a 
detailed description of any associated 
pain or tenderness as well as the 
presence of any disfigurement or any 
limitations caused by any adhesions or 
nerve impairment.  All findings should be 
set forth in detail.

4.  The appellant should be afforded a VA 
examination to ascertain the current 
status of his service-connected bilateral 
herniorrhaphy residuals.  The claims file 
should be made available to the examiner 
for review.

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) is fully complied with 
and satisfied.

6.  Thereafter, the RO should 
readjudicate the appellant's claims.  The 
RO should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  

Consideration should be given to the 
possibility of separate ratings for 
scars, paralysis of the peroneal nerve 
(Diagnostic Code 8521), subluxation and 
lateral instability of the knee 
(Diagnostic Code 5257), traumatic 
arthritis (Diagnostic Code 5010) and any 
other potential sources of a further 
disability rating of the right leg and 
left knee, including functional loss due 
to pain.  Consideration should also be 
given to the possibility of secondary 
service connection for a psychiatric 
disorder.

The RO should specifically consider the 
guidelines established in Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994), Allen 
v. Brown, 7 Vet. App. 439, 448 (1995), and 
pertinent General Counsel opinions.  The 
RO should also give specific consideration 
as to whether the matter should be 
referred for the assignment of an 
extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).

7.  If the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





